                                                                EXHIBIT 10.3
NEITHER THIS DEBENTURE NOR THE SECURITIES INTO WHICH THIS DEBENTURE IS
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE.  THESE SECURITIES HAVE BEEN SOLD IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS.
                                                        UNICORP, INC.
                                                            Secured Convertible
Debenture
Issuance Date:  May 17, 2007
Original Principal Amount:         $3,500,000
No. UCPI-1-1
 

 
    FOR VALUE RECEIVED, UNICORP, INC., a Nevada corporation (the "Company"),
hereby promises to pay to the order of CORNELL CAPITAL PARTNERS, L.P. or
registered assigns (the "Holder") the amount set out above as the Original
Principal Amount (as reduced pursuant to the terms hereof pursuant to
redemption, conversion or otherwise, the "Principal") when due, whether upon the
Maturity Date (as defined below), on any Installment Date with respect to the
Installment Amount due on such Installment Date (each, as defined herein),
acceleration, redemption or otherwise (in each case in accordance with the terms
hereof) and to pay interest ("Interest") on any outstanding Principal at the
applicable Interest Rate from the date set out above as the Issuance Date (the
"IssuanceDate") until the same becomes due and payable, whether upon an Interest
Date (as defined below), any Installment Date or the Maturity Date or
acceleration, conversion, redemption or otherwise (in each case in accordance
with the terms hereof).  This Secured Convertible Debenture (including all
Secured Convertible Debentures issued in exchange, transfer or replacement
hereof, this "Debenture") is one of an issue of Secured Convertible Debentures
issued pursuant to the Securities Purchase Agreement (collectively, the
"Debentures" and such other Senior Convertible Debentures, the
"OtherDebentures").  Certain capitalized terms used herein are defined in
Section 17.
    (1)        GENERAL TERMS
        (a)        Payment of Principal.  On each Installment Date, the Company
shall pay to the Holder an amount equal to the Installment Amount due on such
Installment Date in accordance with Section 3.  On the Maturity Date, the
Company shall pay to the Holder an amount in cash representing all outstanding
Principal, accrued and unpaid Interest.  The "MaturityDate" shall be November
 __, 2009, as may be extended at the option of the Holder (i) in the event that,
and for so long as, an Event of Default (as defined below) shall have occurred

and be continuing on the Maturity Date (as may be extended pursuant to this
Section 1) or any event shall have occurred and be continuing on the Maturity
Date (as may be extended pursuant to this Section 1) that with the passage of
time and the failure to cure would result in an Event of Default.  Other than as
specifically permitted by this Debenture, the Company may not prepay or redeem
any portion of the outstanding Principal without the prior written consent of
the Holder.
1

--------------------------------------------------------------------------------


        
        (b)        Interest.  Interest shall accrue on the outstanding principal
balance hereof at an annual rate equal to nine percent (9%) (“Interest Rate”). 
Interest shall be calculated on the basis of a 365-day year and the actual
number of days elapsed, to the extent permitted by applicable law.  Interest
hereunder shall be paid on each Installment Date and on the Maturity Date (or
sooner as provided herein) to the Holder or its assignee in whose name this
Debenture is registered on the records of the Company regarding registration and
transfers of Debentures at the option of the Company in cash, or, provided that
the Equity Conditions are then satisfied, by Common Stock pursuant to the terms
of this Debenture.
        (c)        Security.  The Debenture is secured by a security interest in
all of the assets of the Company, including a lien on certain equipment and real
estate, including various oil and gas interests within the United States,
including at least Louisiana, Mississippi, and Texas, the granting of which
shall be set forth in a Security Agreement of even date herewith (the “Security
Agreement”) and various agreements addressing security in the oil and gas
interests and other real property (the “Real Estate Security” and with the 
Security Agreements collectively the “Security Documents”).
    (2)        EVENTS OF DEFAULT.
        (a)        An “Event of Default”, wherever used herein, means any one of
the following events (whatever the reason and whether it shall be voluntary or
involuntary or effected by operation of law or pursuant to any judgment, decree
or order of any court, or any order, rule or regulation of any administrative or
governmental body) , provided, however, that the Holder has given Obligor notice
of such Event of Default, and, if capable of being cured, ten (10) business days
to cure:
            (i)         the Company's failure to pay to the Holder any amount of
Principal, Interest, or other amounts when and as due under this Debenture
(including, without limitation, the Company's failure to pay any redemption
payments or amounts hereunder) or any other Transaction Document;
            (ii)        The Company or any subsidiary of the Company shall
commence, or there shall be commenced against the Company or any subsidiary of
the Company under any applicable bankruptcy or insolvency laws as now or
hereafter in effect or any successor thereto, or the Company or any subsidiary
of the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or any subsidiary of the Company or there is
commenced against the Company or any subsidiary of the Company any such
bankruptcy, insolvency or other proceeding which remains undismissed for a
period of 61 days; or the Company or any subsidiary of the Company is
adjudicated insolvent or bankrupt; or any order of relief or other order
approving any such case or proceeding is entered; or the Company or any
subsidiary of the Company suffers any appointment of any custodian, private or
court appointed receiver or the like for it or any substantial part of its
property which continues undischarged or unstayed for a period of sixty one (61)
days; or the Company or any subsidiary of the Company makes a general assignment
for the benefit of creditors; or the Company or any subsidiary of the Company
shall fail to pay, or shall state that it is unable to pay, or shall be unable
to pay, its debts generally as they become due; or the Company or any subsidiary
of the Company shall call a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or the Company or any
subsidiary of the Company shall by any act or failure to act expressly indicate
its consent to, approval of or acquiescence in any of the foregoing; or any
corporate or other action is taken by the Company or any subsidiary of the
Company for the purpose of effecting any of the foregoing;
2

--------------------------------------------------------------------------------


 
            (iii)       The Company or any subsidiary of the Company shall
default in any of its obligations under any other debenture or any mortgage,
credit agreement or other facility, indenture agreement, factoring agreement or
other instrument under which there may be issued, or by which there may be
secured or evidenced any indebtedness for borrowed money or money due under any
long term leasing or factoring arrangement of the Company or any subsidiary of
the Company in an amount exceeding $100,000, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable;
            (iv)       If the Common Stock is quoted or listed for trading on
any of the following and it ceases to be so quoted or listed for trading and
shall not again be quoted or listed for trading on any Primary Market within
five (5) Trading Days of such delisting: (a) the American Stock Exchange, (b)
New York Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq Capital
Market, or (e) the Nasdaq OTC Bulletin Board (“OTCBB”) (each, a “Primary
Market”);
            (v)        The Company or any subsidiary of the Company shall be a
party to any Change of Control Transaction (as defined in Section 6) unless in
connection with such Change of Control Transaction this Debenture is retired;
            (vi)       The Company shall fail to file the Underlying Shares
Registration Statement with the Commission, or the Underlying Shares
Registration Statement shall not have been declared effective by the Commission,
in each case within thirty (30) days of the periods set forth in the
Registration Rights Agreement (“Registration Rights Agreement”) dated May ____,
2007 among the Company and each Buyer listed on Schedule I attached thereto, or,
while the Underlying Shares Registration Statement is required to be maintained
effective pursuant to the terms of the Investor Registration Rights Agreement,
the effectiveness of the Underlying Shares Registration Statement lapses for any
reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Holder for sale of all of the Holder’s Registrable Securities
(as defined in the Investor Registration Rights Agreement) in accordance with
the terms of the Investor Registration Rights Agreement, and such lapse or
unavailability continues for a period of more than ten (10) consecutive Trading
Days or for more than an aggregate of twenty (20) days in any 365-day period
(which need not be consecutive);
3

--------------------------------------------------------------------------------


 
        (vii)      the Company's (A) failure to cure a Conversion Failure by
delivery of the required number of shares of Common Stock within five (5)
Business Days after the applicable Conversion Failure or (B) notice, written or
oral, to any holder of the Debentures, including by way of public announcement,
at any time, of its intention not to comply with a request for conversion of any
Debentures into shares of Common Stock that is tendered in accordance with the
provisions of the Debentures, other than pursuant to Section 4(c);
        (viii)      The Company shall fail for any reason to deliver the payment
in cash pursuant to a Buy-In (as defined herein) within three (3) Business Days
after such payment is due;
        (ix)       The Company shall fail to observe or perform any other
covenant, agreement or warranty contained in, or otherwise commit any breach or
default of any provision of this Debenture (except as may be covered by Section
2(a)(i) through 2(a)(vii) hereof) or any Transaction Document (as defined in
Section 16) which is not cured within the time prescribed.
        (x)        any Event of Default (as defined in the Other Debentures)
occurs with respect to any Other Debentures.
        (b)        During the time that any portion of this Debenture is
outstanding, if any Event of Default has occurred, the full unpaid Principal
amount of this Debenture, together with interest and other amounts owing in
respect thereof, to the date of acceleration shall become at the Holder's
election, immediately due and payable in cash; provided however, the Holder may
request (but shall have no obligation to request) payment of such amounts in
Common Stock of the Company.  Furthermore, in addition to any other remedies,
the Holder shall have the right (but not the obligation) to convert this
Debenture at any time after (x) an Event of Default or (y) the Maturity Date at
the lower of (i) the Conversion Price; (ii) the Company Conversion Price; and
(iii) twenty percent (20%) of the Volume Weighted Average Price on the Closing
Date (or the preceding Trading Day if the Closing Date is not a Trading Day). 
The Holder need not provide and the Company hereby waives any presentment,
demand, protest or other notice of any kind, (other than required notice of
conversion) and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such declaration may be rescinded
and annulled by Holder at any time prior to payment hereunder. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon. 
4

--------------------------------------------------------------------------------


  
    (3)        COMPANY INSTALLMENT CONVERSION OR REDEMPTION. 
    (a)        General.  On each applicable Installment Date, the Company shall
pay to the Holder of this Debenture the Installment Amount due on such date by
converting such Installment Amount into shares of Common Stock of the Company,
provided that there is not then an Equity Conditions Failure, in accordance with
this Section 3 (a "Company Conversion");
provided, however, that the Company may, at its option following notice to the
Holder, redeem such Installment Amount (a "Company Redemption") or by any
combination of a Company Conversion and a Company Redemption so long as all of
the outstanding applicable Installment Amount shall be converted and/or redeemed
by the Company on the applicable Installment Date, subject to the provisions of
this Section 3.  On or prior to the date which is the tenth (10th) Trading Day
prior to each Installment Date (each, an "Installment Notice Due Date"), the
Company shall deliver written notice (each, a "Company Installment Notice"), to
the Holder which Company Installment Notice shall (i) either (A) confirm that
the applicable Installment Amount of the Holder’s Debenture shall be converted
in whole pursuant to a Company Conversion or (B) (1) state that the Company
elects to redeem, or is required to redeem in accordance with the provisions of
the Debenture, in whole or in part, the applicable Installment Amount pursuant
to a Company Redemption and (2) specify the portion (including Interest) which
the Company elects or is required to redeem pursuant to a Company Redemption
(such amount to be redeemed, the "Company Redemption Amount") and the portion
(including Interest), if any, that the Company elects to convert pursuant to a
Company Conversion (such amount a "Company Conversion Amount") which amounts
when added together, must equal the applicable Installment Amount and (ii) if
the Installment Amount is to be paid, in whole or in part, pursuant to a Company
Conversion, certify that there is not then an Equity Conditions Failure as of
the date of the Company Installment Notice.  If the Company elects to pay the
Installment Amount, or any portion thereof, through Company Conversion, it shall
include, in its Company Installment Notice, the Company’s best estimate of the
number of shares eligible for resale pursuant to an effective registration
statement as of the applicable Installment Date.  Each Company Installment
Notice shall be irrevocable.  If the Company does not timely deliver a Company
Installment Notice in accordance with this Section 3, then the Company shall be
deemed to have delivered an irrevocable Company Installment Notice confirming a
Company Conversion and shall be deemed to have certified that there is not then
an Equity Conditions Failure in connection with any such conversion.  The
Company Conversion Amount (whether set forth in the Company Installment Notice
or by operation of this Section 3) shall be converted in accordance with Section
3(b) and the Company Redemption Amount shall be paid in accordance with Section
3(c). 
    (b)        Mechanics of Company Conversion.  Subject to Section 3(d), if the
Company delivers a Company Installment Notice and elects, or is deemed to have
elected, in whole or in part, a Company Conversion in accordance with Section
3(a), then the applicable Company Conversion Amount, if any, which remains
outstanding as of the applicable Installment Date shall be converted as of the
applicable Installment Date by converting on such Installment Date such Company
Conversion Amount at the Company Conversion Price; provided that the Equity
Conditions are then satisfied (or waived in writing by the Holder) on such
Installment Date and that the Holder Pro Rata Amount of the Installment Volume
Limitation is not exceeded.  If the Equity Conditions are not satisfied (or
waived in writing by the Holder) on such Installment Date or the Holder Pro Rata
Amount of the Installment Volume Limitation is exceeded, then at the option of
the Holder designated in writing to the Company, the Holder may require the
Company to do any one or more of the following: (i) the Company shall redeem all
or any part of the unconverted Company Conversion Amount designated by the
Holder (such designated amount is referred to as the "Unconverted Redemption
Amount") and the Company shall pay to the Holder within three (3) days of such
Installment Date, by wire transfer of immediately available funds, an amount in
cash equal to such Unconverted
5

--------------------------------------------------------------------------------



Redemption Amount, and/or (ii) the Company Conversion shall be null and void
with respect to all or any part of the unconverted Company Conversion Amount
designated by the Holder and the Holder shall be entitled to all the rights of a
holder of this Debenture with respect to such designated amount of the Company
Conversion Amount; provided, however, that the Conversion Price for such
unconverted Company Conversion Amount shall thereafter be adjusted to equal the
lesser of (A) the Company Conversion Price as in effect on the date on which the
Holder voided the Company Conversion and (B) the Company Conversion Price as in
effect on the date on which the Holder delivers a Conversion Notice relating
thereto.  If the Company fails to redeem any Unconverted Redemption Amount by
the third (3rd) day following the applicable Installment Date, then the Holder
shall have all rights under this Debenture (including, without limitation, such
failure constituting an Event of Default).  Notwithstanding anything to the
contrary in this Section 3(b), but subject to Section 4(c)(i), until the Company
delivers Common Stock representing the Company Conversion Amount to the Holder,
the Company Conversion Amount may be converted by the Holder into Common Stock
pursuant to Section 4.  In the event that the Holder elects to convert the
Company Conversion Amount prior to the applicable Installment Date as set forth
in the immediately preceding sentence, the Company Conversion Amount so
converted shall be deducted from the Installment Amounts relating to the
applicable Installment Dates as set forth in the applicable Conversion Notice.
    (c)        Mechanics of Company Redemption.  If the Company elects a Company
Redemption in accordance with Section 3(a), then the Company Redemption Amount,
if any, which is to be paid to the Holder on the applicable Installment Date
shall be redeemed by the Company on such Installment Date, and the Company shall
pay to the Holder on such Installment Date, by wire transfer of immediately
available funds, in an amount in cash (the "Company Installment Redemption
Price") equal to 100% of the Principal portion of the Company Redemption Amount
plus accrued and unpaid Interest.  If the Company fails to redeem the Company
Redemption Amount on the applicable Installment Date by payment of the Company
Installment Redemption Price on such date, then at the option of the Holder
designated in writing to the Company (any such designation, "Conversion Notice"
for purposes of this Debenture), the Holder may require the Company to convert
all or any part of the Company Redemption Amount into shares of Common Stock of
the Company at the Company Conversion Price.  Conversions required by this
Section 3(c) shall be made in accordance with the provisions of Section 4(b). 
Notwithstanding anything to the contrary in this Section 3(c), but subject to
Section 4(c)(i), until the Company Installment Redemption Price (together with
any interest thereon) is paid in full, the Company Redemption Amount (together
with any interest thereon) may be converted, in whole or in part, by the Holder
into Common Stock pursuant to Section 4.  In the event the Holder elects to
convert all or any portion of the Company Redemption Amount prior to the
applicable Installment Date as set forth in the immediately preceding sentence,
the Company Redemption Amount so converted shall be deducted from the
Installment Amounts relating to the applicable Installment Dates as set forth in
the applicable Conversion Notice.
    (d)        Deferred Installment Amount.  Notwithstanding any provision of
this Section 3 to the contrary, the Holder may, at its option and in its sole
discretion, deliver a written notice to the Company at least two (2) days prior
to any Installment Notice Due Date electing to have the payment of all or any
portion of an Installment Amount payable on the next Installment Date deferred
to the Maturity Date.  Any amount deferred to the Maturity Date pursuant to this
Section 3(d) shall continue to accrue Interest through the Maturity Date.
6

--------------------------------------------------------------------------------


 
    (e)        Cancellation of Installment Amount.  Notwithstanding any
provision of this Section 3 to the contrary, in the event that the Volume
Weighted Average Price of the Common Stock equals or exceeds 115% of the
applicable Conversion Price for each of the five (5) consecutive Trading Days
immediately preceding the Installment Notice Due Date and no Event of Default
has occurred then, at the Company’s discretion, the Installment Amount payable
on such Installment Date may be deferred to the Maturity Date.  Any amount
deferred to the Maturity Date pursuant to this Section 3(e) shall continue to
accrue Interest through the Maturity Date.
    (f)         Company’s Additional Cash Redemption.  The Company at its option
shall have the right to redeem (“Optional Redemption”) a portion or all amounts
outstanding under this Debenture in addition to any Installment Amount prior to
the Maturity Date provided that as of the date of the Holder’s receipt of a
Redemption Notice (as defined herein) (i) the Closing Bid Price is less than the
Conversion Price, (ii) the Underlying Shares Registration Statement is
effective, and (iii) no Event of Default has occurred.  The Company shall pay an
amount equal to the principal amount being redeemed plus a redemption premium
(“Redemption Premium”) equal to ten percent (10%) of the Principal amount being
redeemed, and accrued Interest, (collectively referred to as the “Company
AdditionalRedemption Amount”).  In order to make a redemption pursuant to this
Section, the Company shall first provide written notice to the Holder of its
intention to make a redemption (the “Redemption Notice”) setting forth the
amount of Principal it desires to redeem.  After receipt of the Redemption
Notice the Holder shall have three (3) Business Days to elect to convert all or
any portion of this Debenture, subject to the limitations set forth in Section
4(b).  On the fourth (4th) Business Day after the Redemption Notice, the Company
shall deliver to the Holder the Company Additional Redemption Amount with
respect to the Principal amount redeemed after giving effect to conversions
effected during the three (3) Business Day period.
    (4)        CONVERSION OF DEBENTURE.    This Debenture shall be convertible
into shares of the Company's Common Stock, on the terms and conditions set forth
in this Section 4.
    (a)        Conversion Right.  Subject to the provisions of Section 4(c), at
any time or times on or after the Issuance Date, the Holder shall be entitled to
convert any portion of the outstanding and unpaid Conversion Amount (as defined
below) into fully paid and nonassessable shares of Common Stock in accordance
with Section 4(b), at the Conversion Rate (as defined below).  The number of
shares of Common Stock issuable upon conversion of any Conversion Amount
pursuant to this Section 4(a) shall be determined by dividing (x) such
Conversion Amount by (y) the Conversion Price (the "Conversion Rate").  The
Company shall not issue any fraction of a share of Common Stock upon any
conversion.  If the issuance would result in the issuance of a fraction of a
share of Common Stock, the Company shall round such fraction of a share of
Common Stock up to the nearest whole share.  The Company shall pay any and all
transfer, stamp and similar taxes that may be payable with respect to the
issuance and delivery of Common Stock upon conversion of any Conversion Amount. 

        (i)         "Conversion Amount" means the portion of the Principal to be
converted, redeemed or otherwise with respect to which this determination is
being made.
        (ii)        "Conversion Price" means, as of any Conversion Date (as
defined below) or other date of determination, $0.50, subject to adjustment as
provided herein. 
7

--------------------------------------------------------------------------------


 
    (b)        Mechanics of Conversion.
        (i)         Optional Conversion.  To convert any Conversion Amount into
shares of Common Stock on any date (a "Conversion Date"), the Holder shall (A)
transmit by facsimile (or otherwise deliver), for receipt on or prior to 11:59
p.m., New York Time, on such date, a copy of an executed notice of conversion in
the form attached hereto as Exhibit I (the "Conversion Notice") to the Company
and (B) if required by Section 4(b)(iv), surrender this Debenture to a
nationally recognized overnight delivery service for delivery to the Company (or
an indemnification undertaking reasonably satisfactory to the Company with
respect to this Debenture in the case of its loss, theft or destruction).  On or
before the third Business Day following the date of receipt of a Conversion
Notice (the "Share DeliveryDate"), the Company shall (X) if legends are not
required to be placed on certificates of Common Stock pursuant to the Securities
Purchase Agreement and provided that the Transfer Agent is participating in the
Depository Trust Company's ("DTC") Fast Automated Securities Transfer Program,
credit such aggregate number of shares of Common Stock to which the Holder shall
be entitled to the Holder's or its designee's balance account with DTC through
its Deposit Withdrawal Agent Commission system or (Y) if the Transfer Agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver to the address as specified in the Conversion Notice, a certificate,
registered in the name of the Holder or its designee, for the number of shares
of Common Stock to which the Holder shall be entitled which certificates shall
not bear any restrictive legends unless required pursuant to Section 2(g) of the
Securities Purchase Agreement.  If this Debenture is physically surrendered for
conversion and the outstanding Principal of this Debenture is greater than the
Principal portion of the Conversion Amount being converted, then the Company
shall as soon as practicable and in no event later than three (3) Business Days
after receipt of this Debenture and at its own expense, issue and deliver to the
holder a new Debenture representing the outstanding Principal not converted. 
The Person or Persons entitled to receive the shares of Common Stock issuable
upon a conversion of this Debenture shall be treated for all purposes as the
record holder or holders of such shares of Common Stock upon the transmission of
a Conversion Notice.  In the event of a partial conversion of this Debenture
pursuant hereto, the principal amount converted shall be deducted from the
Installment Amounts relating to the Installment Dates as set forth in the
Conversion Notice.
        (ii)        Company's Failure to Timely Convert.  If within three (3)
Trading Days after the Company's receipt of the facsimile copy of a Conversion
Notice the Company shall fail to issue and deliver a certificate to the Holder
or credit the Holder's balance account with DTC for the number of shares of
Common Stock to which the Holder is entitled upon such holder's conversion of
any Conversion Amount (a "Conversion Failure"), and if on or after such Trading
Day the Holder purchases (in an open market transaction or otherwise) Common
Stock to deliver in satisfaction of a sale by the Holder of Common Stock
issuable upon such conversion that the Holder anticipated receiving from the
Company (a "Buy-In"), then the Company shall, within three (3) Business Days
after the Holder's request and in the Holder's discretion, either (i) pay cash
to the Holder in an amount equal to the Holder's total purchase price (including
brokerage commissions and other out of pocket expenses, if any) for the shares
of Common Stock so purchased (the "Buy-In Price"), at which point the Company's
obligation to deliver such certificate (and to issue such Common Stock) shall
terminate, or (ii) promptly honor its obligation to deliver to the Holder a
certificate or certificates representing such Common Stock and pay cash to the
Holder in an amount equal to the excess (if any) of the Buy-In Price over the
product of (A) such number of shares of Common Stock, times (B) the Closing Bid
Price on the Conversion Date.
8

--------------------------------------------------------------------------------


 
        (iii)       Book-Entry. Notwithstanding anything to the contrary set
forth herein, upon conversion of any portion of this Debenture in accordance
with the terms hereof, the Holder shall not be required to physically surrender
this Debenture to the Company unless (A) the full Conversion Amount represented
by this Debenture is being converted or (B) the Holder has provided the Company
with prior written notice (which notice may be included in a Conversion Notice)
requesting reissuance of this Debenture upon physical surrender of this
Debenture.  The Holder and the Company shall maintain records showing the
Principal and Interest converted and the dates of such conversions or shall use
such other method, reasonably satisfactory to the Holder and the Company, so as
not to require physical surrender of this Debenture upon conversion.
    (c)  Limitations on Conversions.
        (i)         Beneficial Ownership.  The Company shall not effect any
conversions of this Debenture and the Holder shall not have the right to convert
any portion of this Debenture or receive shares of Common Stock as payment of
interest hereunder to the extent that after giving effect to such conversion or
receipt of such interest payment, the Holder, together with any affiliate
thereof, would beneficially own (as determined in accordance with Section 13(d)
of the Exchange Act and the rules promulgated thereunder) in excess of 4.99% of
the number of shares of Common Stock outstanding immediately after giving effect
to such conversion or receipt of shares as payment of interest.    Since the
Holder will not be obligated to report to the Company the number of shares of
Common Stock it may hold at the time of a conversion hereunder, unless the
conversion at issue would result in the issuance of shares of Common Stock in
excess of 4.99% of the then outstanding shares of Common Stock without regard to
any other shares which may be beneficially owned by the Holder or an affiliate
thereof, the Holder shall have the authority and obligation to determine whether
the restriction contained in this Section will limit any particular conversion
hereunder and to the extent that the Holder determines that the limitation
contained in this Section applies, the determination of which portion of the
principal amount of this Debenture is convertible shall be the responsibility
and obligation of the Holder.  If the Holder has delivered a Conversion Notice
for a principal amount of this Debenture that, without regard to any other
shares that the Holder or its affiliates may beneficially own, would result in
the issuance in excess of the permitted amount hereunder, the Company shall
notify the Holder of this fact and shall honor the conversion for the maximum
principal amount permitted to be converted on such Conversion Date in accordance
with Section 4(a) and, any principal amount tendered for conversion in excess of
the permitted amount hereunder shall remain outstanding under this Debenture.
The provisions of this Section may be waived by a Holder (but only as to itself
and not to any other Holder) upon not less than 65 days prior notice to the
Company. Other Holders shall be unaffected by any such waiver.
    (d)  Other Provisions.
        (i)         The Company shall at all times reserve and keep available
out of its authorized Common Stock the full number of shares of Common Stock
issuable upon conversion of all outstanding amounts under this Debenture; and
within three (3) Business Days following the receipt by the Company of a
Holder's notice that such minimum number of Underlying Shares is not so
reserved, the Company shall promptly reserve a sufficient number of shares of
Common Stock to comply with such requirement.
9

--------------------------------------------------------------------------------


 
        (ii)        All calculations under this Section 4 shall be rounded to
the nearest $0.0001 or whole share.
        (iii)       The Company covenants that it will at all times reserve and
keep available out of its authorized and unissued shares of Common Stock solely
for the purpose of issuance upon conversion of this Debenture and payment of
interest on this Debenture, each as herein provided, free from preemptive rights
or any other actual contingent purchase rights of persons other than the Holder,
not less than such number of shares of the Common Stock as shall (subject to any
additional requirements of the Company as to reservation of such shares set
forth in this Debenture or in the Transaction Documents) be issuable (taking
into account the adjustments and restrictions set forth herein) upon the
conversion of the outstanding principal amount of this Debenture and payment of
interest hereunder. The Company covenants that all shares of Common Stock that
shall be so issuable shall, upon issue, be duly and validly authorized, issued
and fully paid, nonassessable and, if the Underlying Shares Registration
Statement has been declared effective under the Securities Act, registered for
public sale in accordance with such Underlying Shares Registration Statement.
        (iv)       Nothing herein shall limit a Holder's right to pursue actual
damages or declare an Event of Default pursuant to Section 2 herein for the
Company 's failure to deliver certificates representing shares of Common Stock
upon conversion within the period specified herein and such Holder shall have
the right to pursue all remedies available to it at law or in equity including,
without limitation, a decree of specific performance and/or injunctive relief,
in each case without the need to post a bond or provide other security. The
exercise of any such rights shall not prohibit the Holder from seeking to
enforce damages pursuant to any other Section hereof or under applicable law.
    (5)  Adjustments to Conversion Price
    (a)  Adjustment of Conversion Price upon Issuance of Common Stock.  If the
Company, at any time while this Debenture is outstanding, issues or sells, or in
accordance with this Section 5(a) is deemed to have issued or sold, any shares
of Common Stock, excluding shares of Common Stock deemed to have been issued or
sold by the Company in connection with any Excluded Securities, for a
consideration per share (the “New Issuance Price”) less than a price equal to
the Conversion Price in effect immediately prior to such issue or sale (such
price the "Applicable Price") (the foregoing a "Dilutive Issuance"), then
immediately after such Dilutive Issuance the Conversion Price then in effect
shall be reduced to an amount equal to the New Issuance Price.  For purposes of
determining the adjusted Conversion Price under this Section 5(a), the following
shall be applicable:
            (i)         Issuance of Options.  If the Company in any manner
grants or sells any Options and the lowest price per share for which one share
of Common Stock is issuable upon the exercise of any such Option or upon
conversion or exchange or exercise of any Convertible Securities issuable upon
exercise of such Option is less than the Applicable Price, then such share of
Common Stock shall be deemed to be outstanding and to have been issued and sold
by the Company at the time of the granting or sale of such Option for such price
per share.  For purposes of this Section, the "lowest price per share for which
one share of Common Stock is issuable upon the exercise of any such Option or
upon conversion or exchange or exercise of any Convertible Securities issuable
upon exercise of such Option" shall be equal to the sum of the lowest amounts of
consideration (if any) received or receivable by the Company with respect to any
one share of Common Stock upon granting or sale of the Option, upon exercise of
the Option and upon conversion or exchange or exercise of any Convertible
Security issuable upon exercise of such Option.  No further adjustment of the
Conversion Price shall be made upon the actual issuance of such share of Common
Stock or of such Convertible Securities upon the exercise of such Options or
upon the actual issuance of such Common Stock upon conversion or exchange or
exercise of such Convertible Securities.
10

--------------------------------------------------------------------------------


 
            (ii)        Issuance of Convertible Securities.  If the Company in
any manner issues or sells any Convertible Securities and the lowest price per
share for which one share of Common Stock is issuable upon such conversion or
exchange or exercise thereof is less than the Applicable Price, then such share
of Common Stock shall be deemed to be outstanding and to have been issued and
sold by the Company at the time of the issuance or sale of such Convertible
Securities for such price per share.  For the purposes of this Section, the
"lowest price per share for which one share of Common Stock is issuable upon
such conversion or exchange or exercise" shall be equal to the sum of the lowest
amounts of consideration (if any) received or receivable by the Company with
respect to any one share of Common Stock upon the issuance or sale of the
Convertible Security and upon the conversion or exchange or exercise of such
Convertible Security.  No further adjustment of the Conversion Price shall be
made upon the actual issuance of such share of Common Stock upon conversion or
exchange or exercise of such Convertible Securities, and if any such issue or
sale of such Convertible Securities is made upon exercise of any Options for
which adjustment of the Conversion Price had been or are to be made pursuant to
other provisions of this Section, no further adjustment of the Conversion Price
shall be made by reason of such issue or sale.
        (iii)       Change in Option Price or Rate of Conversion.  If the
purchase price provided for in any Options, the additional consideration, if
any, payable upon the issue, conversion, exchange or exercise of any Convertible
Securities, or the rate at which any Convertible Securities are convertible into
or exchangeable or exercisable for Common Stock changes at any time, the
Conversion Price in effect at the time of such change shall be adjusted to the
Conversion Price which would have been in effect at such time had such Options
or Convertible Securities provided for such changed purchase price, additional
consideration or changed conversion rate, as the case may be, at the time
initially granted, issued or sold.  For purposes of this Section, if the terms
of any Option or Convertible Security that was outstanding as of the Issuance
Date are changed in the manner described in the immediately preceding sentence,
then such Option or Convertible Security and the Common Stock deemed issuable
upon exercise, conversion or exchange thereof shall be deemed to have been
issued as of the date of such change.  No adjustment shall be made if such
adjustment would result in an increase of the Conversion Price then in effect.
11

--------------------------------------------------------------------------------


 
        (iv)       Calculation of Consideration Received.  In case any Option is
issued in connection with the issue or sale of other securities of the Company,
together comprising one integrated transaction in which no specific
consideration is allocated to such Options by the parties thereto, the Options
will be deemed to have been issued for the difference of (x) the aggregate fair
market value of such Options and other securities issued or sold in such
integrated transaction, less (y) the fair market value of the securities other
than such Option, issued or sold in such transaction and the other securities
issued or sold in such integrated transaction will be deemed to have been issued
or sold for the balance of the consideration received by the Company.  If any
Common Stock, Options or Convertible Securities are issued or sold or deemed to
have been issued or sold for cash, the consideration received therefor will be
deemed to be the gross amount raised by the Company; provided, however, that
such gross amount is not greater than 110% of the net amount received by the
Company therefor.  If any Common Stock, Options or Convertible Securities are
issued or sold for a consideration other than cash, the amount of the
consideration other than cash received by the Company will be the fair value of
such consideration, except where such consideration consists of securities, in
which case the amount of consideration received by the Company will be the
Closing Bid Price of such securities on the date of receipt.  If any Common
Stock, Options or Convertible Securities are issued to the owners of the
non-surviving entity in connection with any merger in which the Company is the
surviving entity, the amount of consideration therefor will be deemed to be the
fair value of such portion of the net assets and business of the non-surviving
entity as is attributable to such Common Stock, Options or Convertible
Securities, as the case may be.  The fair value of any consideration other than
cash or securities will be determined jointly by the Company and the Holder.  If
such parties are unable to reach agreement within ten (10) days after the
occurrence of an event requiring valuation (the "Valuation Event"), the fair
value of such consideration will be determined within five (5) Business Days
after the tenth (10th) day following the Valuation Event by an independent,
reputable appraiser jointly selected by the Company and the Holder.  The
determination of such appraiser shall be deemed binding upon all parties absent
manifest error and the fees and expenses of such appraiser shall be borne by the
Company.
        (v)        Record Date.  If the Company takes a record of the holders of
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock, Options or in Convertible Securities
or (B) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date will be deemed to be the date of the issue or
sale of the Common Stock deemed to have been issued or sold upon the declaration
of such dividend or the making of such other distribution or the date of the
granting of such right of subscription or purchase, as the case may be.
    (b)  Adjustment of Conversion Price upon Subdivision or Combination of
Common Stock.  If the Company, at any time while this Debenture is outstanding,
shall (a) pay a stock dividend or otherwise make a distribution or distributions
on shares of its Common Stock or any other equity or equity equivalent
securities payable in shares of Common Stock, (b) subdivide outstanding shares
of Common Stock into a larger number of shares, (c) combine (including by way of
reverse stock split) outstanding shares of Common Stock into a smaller number of
shares, or (d) issue by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then the Conversion Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding before such event
and of which the denominator shall be the number of shares of Common Stock
outstanding after such event. Any adjustment made pursuant to this Section shall
become effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision,
combination or re-classification.
12

--------------------------------------------------------------------------------


  
    (c)  Purchase Rights.  If at any time the Company grants, issues or sells
any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the "Purchase Rights"), then the Holder will be entitled to
acquire, upon the terms applicable to such Purchase Rights, the aggregate
Purchase Rights which the Holder could have acquired if the Holder had held the
number of shares of Common Stock acquirable upon complete conversion of this
Debenture (without taking into account any limitations or restrictions on the
convertibility of this Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Stock are to
be determined for the grant, issue or sale of such Purchase Rights.
    (d)  Other Events.  If any event occurs of the type contemplated by the
provisions of this Section 4 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company's
Board of Directors will make an appropriate adjustment in the Conversion Price
so as to protect the rights of the Holder under this Debenture; provided that no
such adjustment will increase the Conversion Price as otherwise determined
pursuant to this Section 5.
    (e)  Other Corporate Events.  In addition to and not in substitution for any
other rights hereunder, prior to the consummation of any Fundamental Transaction
pursuant to which holders of shares of Common Stock are entitled to receive
securities or other assets with respect to or in exchange for shares of Common
Stock (a "Corporate Event"), the Company shall make appropriate provision to
insure that the Holder will thereafter have the right to receive upon a
conversion of this Debenture, at the Holder's option, (i) in addition to the
shares of Common Stock receivable upon such conversion, such securities or other
assets to which the Holder would have been entitled with respect to such shares
of Common Stock had such shares of Common Stock been held by the Holder upon the
consummation of such Corporate Event (without taking into account any
limitations or restrictions on the convertibility of this Debenture) or (ii) in
lieu of the shares of Common Stock otherwise receivable upon such conversion,
such securities or other assets received by the holders of shares of Common
Stock in connection with the consummation of such Corporate Event in such
amounts as the Holder would have been entitled to receive had this Debenture
initially been issued with conversion rights for the form of such consideration
(as opposed to shares of Common Stock) at a conversion rate for such
consideration commensurate with the Conversion Rate.  Provision made pursuant to
the preceding sentence shall be in a form and substance satisfactory to the
Required Holders.  The provisions of this Section shall apply similarly and
equally to successive Corporate Events and shall be applied without regard to
any limitations on the conversion or redemption of this Debenture.
13

--------------------------------------------------------------------------------


 
    (f)   Whenever the Conversion Price is adjusted pursuant to Section 5
hereof, the Company shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment.
    (g)  In case of any (1) merger or consolidation of the Company or any
subsidiary of the Company with or into another Person, or (2) sale by the
Company or any subsidiary of the Company of more than one-half of the assets of
the Company in one or a series of related transactions, a Holder shall have the
right to (A) exercise any rights under Section 2(b), (B) convert the aggregate
amount of this Debenture then outstanding into the shares of stock and other
securities, cash and property receivable upon or deemed to be held by holders of
Common Stock following such merger, consolidation or sale, and such Holder shall
be entitled upon such event or series of related events to receive such amount
of securities, cash and property as the shares of Common Stock into which such
aggregate principal amount of this Debenture could have been converted
immediately prior to such merger, consolidation or sales would have been
entitled, or (C) in the case of a merger or consolidation, require the surviving
entity to issue to the Holder a convertible Debenture with a principal amount
equal to the aggregate principal amount of this Debenture then held by such
Holder, plus all accrued and unpaid interest and other amounts owing thereon,
which such newly issued convertible Debenture shall have terms identical
(including with respect to conversion) to the terms of this Debenture, and shall
be entitled to all of the rights and privileges of the Holder of this Debenture
set forth herein and the agreements pursuant to which this Debentures was
issued. In the case of clause (C), the conversion price applicable for the newly
issued shares of convertible preferred stock or convertible Debentures shall be
based upon the amount of securities, cash and property that each share of Common
Stock would receive in such transaction and the Conversion Price in effect
immediately prior to the effectiveness or closing date for such transaction. The
terms of any such merger, sale or consolidation shall include such terms so as
to continue to give the Holder the right to receive the securities, cash and
property set forth in this Section upon any conversion or redemption following
such event. This provision shall similarly apply to successive such events.
    (6)        REISSUANCE OF THIS DEBENTURE.
    (a)        Transfer.  If this Debenture is to be transferred, the Holder
shall surrender this Debenture to the Company, whereupon the Company will,
subject to the satisfaction of the transfer provisions of the Securities
Purchase Agreement, forthwith issue and deliver upon the order of the Holder a
new Debenture (in accordance with Section 5(d)), registered in the name of the
registered transferee or assignee, representing the outstanding Principal being
transferred by the Holder and, if less then the entire outstanding Principal is
being transferred, a new Debenture (in accordance with Section 5(d)) to the
Holder representing the outstanding Principal not being transferred.  The Holder
and any assignee, by acceptance of this Debenture, acknowledge and agree that,
by reason of the provisions of Section 4(b)(iii) following conversion or
redemption of any portion of this Debenture, the outstanding Principal
represented by this Debenture may be less than the Principal stated on the face
of this Debenture.
14

--------------------------------------------------------------------------------


 
    (b)        Lost, Stolen or Mutilated Debenture.  Upon receipt by the Company
of evidence reasonably satisfactory to the Company of the loss, theft,
destruction or mutilation of this Debenture, and, in the case of loss, theft or
destruction, of any indemnification undertaking by the Holder to the Company in
customary form and, in the case of mutilation, upon surrender and cancellation
of this Debenture, the Company shall execute and deliver to the Holder a new
Debenture (in accordance with Section 5(d)) representing the outstanding
Principal.
    (c)        Debenture Exchangeable for Different Denominations.  This
Debenture is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Debenture or Debentures (in
accordance with Section 5(d)) representing in the aggregate the outstanding
Principal of this Debenture, and each such new Debenture will represent such
portion of such outstanding Principal as is designated by the Holder at the time
of such surrender.
    (d)        Issuance of New Debentures.  Whenever the Company is required to
issue a new Debenture pursuant to the terms of this Debenture, such new
Debenture (i) shall be of like tenor with this Debenture, (ii) shall represent,
as indicated on the face of such new Debenture, the Principal remaining
outstanding (or in the case of a new Debenture being issued pursuant to Section
5(a) or Section 5(c), the Principal designated by the Holder which, when added
to the principal represented by the other new Debentures issued in connection
with such issuance, does not exceed the Principal remaining outstanding under
this Debenture immediately prior to such issuance of new Debentures), (iii)
shall have an issuance date, as indicated on the face of such new Debenture,
which is the same as the Issuance Date of this Debenture, (iv) shall have the
same rights and conditions as this Debenture, and (v) shall represent accrued
and unpaid Interest from the Issuance Date.
    (7)        NOTICES.      Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Trading Day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:



If to the Company, to:
Unicorp, Inc.
 
5075 Westheimer Road, Suite 975
 
Houston, TX 77056
 
Attention:          Kevan Casey
 
Telephone:        (713) 402-6717
 
Facsimile:         (713) 402-6799
 
 
With a copy to:
Sichenzia Ross Friedman Ference LLP
 
61 Broadway, 32nd Floor
 
New York, New York 10006
 
Attention:  Marc Ross, Esq.
 
Telephone:  (212) 930-9700
 
Facsimile:  (212) 930-9725

 
15

--------------------------------------------------------------------------------


If to the Holder:
Cornell Capital Partners, LP
 
101 Hudson Street, Suite 3700
 
Jersey City, NJ  07303
 
Attention:          Mark Angelo
 
Telephone:        (201) 985-8300
 
 
With a copy to:
Troy Rillo or David Gonzalez, Esq.
 
101 Hudson Street – Suite 3700
 
Jersey City, NJ 07302
 
Telephone:        (201) 985-8300
 
Facsimile:         (201) 985-8266
 
 

 
or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change.  Written confirmation of receipt (i) given by the recipient of such
notice, consent, waiver or other communication, (ii) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (iii) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.
    (8)        Except as expressly provided herein, no provision of this
Debenture shall alter or impair the obligations of the Company, which are
absolute and unconditional, to pay the principal of, interest and other charges
(if any) on, this Debenture at the time, place, and rate, and in the coin or
currency, herein prescribed.  This Debenture is a direct obligation of the
Company. As long as this Debenture is outstanding, the Company shall not and
shall cause their subsidiaries not to, without the consent of the Holder, (i)
amend its certificate of incorporation, bylaws or other charter documents so as
to adversely affect any rights of the Holder; (ii) repay, repurchase or offer to
repay, repurchase or otherwise acquire shares of its Common Stock or other
equity securities other than as to the Underlying Shares to the extent permitted
or required under the Transaction Documents; or (iii) enter into any agreement
with respect to any of the foregoing.
    (9)        This Debenture shall not entitle the Holder to any of the rights
of a stockholder of the Company, including without limitation, the right to
vote, to receive dividends and other distributions, or to receive any notice of,
or to attend, meetings of stockholders or any other proceedings of the Company,
unless and to the extent converted into shares of Common Stock in accordance
with the terms hereof.
    (10)      No indebtedness of the Company is senior to this Debenture in
right of payment, whether with respect to interest, damages or upon liquidation
or dissolution or otherwise.  Without the Holder’s consent, the Company will not
and will not permit any of their subsidiaries to, directly or indirectly, enter
into, create, incur, assume or suffer to exist any indebtedness of any kind, on
or with respect to any of its property or assets now owned or hereafter acquired
or any interest therein or any income or profits there from that is senior in
any respect to the obligations of the Company under this Debenture.
    (11)      This Debenture shall be governed by and construed in accordance
with the laws of the State of <?xml:namespace prefix = st1 ns =
"urn:schemas-microsoft-com:office:smarttags" />New Jersey, without giving effect
to conflicts of laws thereof.  Each of the parties consents to the jurisdiction
of the Superior Courts of the State of New Jersey sitting in Hudson County, New
Jersey and the U.S. District Court for the District of New Jersey sitting in
Newark, New Jersey in connection with any dispute arising under this Debenture
and hereby waives, to the maximum extent permitted by law, any objection,
including any objection based on forum non conveniens to the bringing of any
such proceeding in such jurisdictions.
16

--------------------------------------------------------------------------------


 
    (12)      If the Company fails to strictly comply with the terms of this
Debenture, then the Company shall reimburse the Holder promptly for all fees,
costs and expenses, including, without limitation, attorneys’ fees and expenses
incurred by the Holder in any action in connection with this Debenture,
including, without limitation, those incurred: (i) during any workout, attempted
workout, and/or in connection with the rendering of legal advice as to the
Holder’s rights, remedies and obligations, (ii) collecting any sums which become
due to the Holder, (iii) defending or prosecuting any proceeding or any
counterclaim to any proceeding or appeal; or (iv) the protection, preservation
or enforcement of any rights or remedies of the Holder.
    (13)      Any waiver by the Holder of a breach of any provision of this
Debenture shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Debenture. The failure of the Holder to insist upon strict adherence to any term
of this Debenture on one or more occasions shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Debenture. Any waiver must be in writing.
    (14)      If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder shall violate
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any time hereafter in force, or which may affect the
covenants or the performance of this indenture, and the Company (to the extent
it may lawfully do so) hereby expressly waives all benefits or advantage of any
such law, and covenants that it will not, by resort to any such law, hinder,
delay or impeded the execution of any power herein granted to the Holder, but
will suffer and permit the execution of every such as though no such law has
been enacted.
    (15)      Whenever any payment or other obligation hereunder shall be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day.
    (16)      THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE
THE RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR
ANY TRANSACTION DOCUMENT OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY.  THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE PARTIES’ ACCEPTANCE OF THIS AGREEMENT.
17

--------------------------------------------------------------------------------


 
    (17)      CERTAIN DEFINITIONS      For purposes of this Debenture, the
following terms shall have the following meanings:
        (a)        “Approved Stock Plan” means a stock option plan that has been
approved by the Board of Directors of the Company, pursuant to which the
Company’s securities may be issued only to any employee, officer, director, or
consultant for services provided to the Company.
        (b)        "Bloomberg" means Bloomberg Financial Markets.
        (c)        “Business Day” means any day except Saturday, Sunday and any
day which shall be a federal legal holiday in the United States or a day on
which banking institutions are authorized or required by law or other government
action to close.

        (d)        “Change of Control Transaction” means the occurrence of (a)
an acquisition after the date hereof by an individual or legal entity or “group”
(as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
voting securities by the Holder or any other current holder of convertible
securities of the Company shall not constitute a Change of Control Transaction
for purposes hereof), (b) a replacement at one time or over time of more than
one-half of the members of the board of directors of the Company which is not
approved by a majority of those individuals who are members of the board of
directors on the date hereof (or by those individuals who are serving as members
of the board of directors on any date whose nomination to the board of directors
was approved by a majority of the members of the board of directors who are
members on the date hereof), (c) the merger, consolidation or sale of fifty
percent (50%) or more of the assets of the Company or any subsidiary of the
Company in one or a series of related transactions with or into another entity,
or (d) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (a), (b) or (c).
    (e)        “Closing Bid Price” means the price per share in the last
reported trade of the Common Stock on a Primary Market or on the exchange  which
the Common Stock is then listed as quoted by Bloomberg.
    (f)         “Convertible Securities” means any stock or securities (other
than Options) directly or indirectly convertible into or exercisable or
exchangeable for Common Stock.
    (g)        “Commission” means the Securities and Exchange Commission.
    (h)        “Common Stock” means the common stock, par value $.001, of the
Company and stock of any other class into which such shares may hereafter be
changed or reclassified.
    (i)         "Company Conversion Price" means, the lower of (i) the
applicable Conversion Price and (ii) that price which shall be computed as
ninety percent (90%) of the average of the three lowest daily Volume Weighted
Average Prices of the Common Stock during the ten (10) consecutive Trading Days
immediately preceding the applicable Installment Date.  All such determinations
to be appropriately adjusted for any stock split, stock dividend, stock
combination or other similar transaction.
18

--------------------------------------------------------------------------------


 
    (j)         "Equity Conditions" means that each of the following conditions
is satisfied:  (i) on each day during the period beginning two (2) weeks prior
to the applicable date of determination and ending on and including the
applicable date of determination (the "Equity Conditions Measuring Period"),
either (x) the Underlying Shares Registration Statement filed pursuant to the
Registration Rights Agreement shall be effective and available for the resale of
all applicable shares of Common Stock to be issued in connection with the event
requiring determination or (y) all applicable shares of Common Stock to be
issued in connection with the event requiring determination shall be eligible
for sale without restriction and without the need for registration under any
applicable federal or state securities laws; (ii) on each day during the Equity
Conditions Measuring Period, the Common Stock is designated for quotation on the
Principal Market and shall not have been suspended from trading on such exchange
or market nor shall delisting or suspension by such exchange or market been
threatened or pending either (A) in writing by such exchange or market or (B) by
falling below the then effective minimum listing maintenance requirements of
such exchange or market; (iii) during the Equity Conditions Measuring Period,
the Company shall have delivered Conversion Shares upon conversion of the
Debentures to the Holder on a timely basis as set forth in Section 4(b)(ii)
hereof; (iv) any applicable shares of Common Stock to be issued in connection
with the event requiring determination may be issued in full without violating
Section 4(c) hereof and the rules or regulations of the Primary Market; (v)
during the Equity Conditions Measuring Period, there shall not have occurred
either (A) an Event of Default or (B) an event that with the passage of time or
giving of notice would constitute an Event of Default; and (vii) the Company
shall have no knowledge of any fact that would cause (x) the Registration
Statements required pursuant to the Registration Rights Agreement not to be
effective and available for the resale of all applicable shares of Common Stock
to be issued in connection with the event requiring determination or (y) any
applicable shares of Common Stock to be issued in connection with the event
requiring determination not to be eligible for sale without restriction and
without the need for registration under any applicable federal or state
securities laws.
    (k)        "Equity Conditions Failure" means that on any applicable date the
Equity Conditions have not been satisfied (or waived in writing by the Holder).
    (l)         “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
    (m)       “Excluded Securities” means, (a) shares issued or deemed to have
been issued by the Company pursuant to an Approved Stock Plan (b) shares of
Common Stock issued or deemed to be issued by the Company upon the conversion,
exchange or exercise of any right, option, obligation or security outstanding on
the date prior to date of the Securities Purchase Agreement, provided that the
terms of such right, option, obligation or security are not amended or otherwise
modified on or after the date of the Securities Purchase Agreement, and provided
that the conversion price, exchange price, exercise price or other purchase
price is not reduced, adjusted or otherwise modified and the number of shares of
Common Stock issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Securities Purchase Agreement, (c) shares issued in connection with
any acquisition by the Company, whether through an acquisition of stock or a
merger of any business, assets or technologies, leasing arrangement or any other
transaction the primary purpose of which is not to raise equity capital, and
(d) the shares of Common Stock issued or deemed to be issued by the Company upon
conversion of this Debenture.
19

--------------------------------------------------------------------------------


 
    (n)        "Holder Pro Rata Amount" means a fraction (i) the numerator of
which is the Original Principal Amount of this Debenture on the Issuance Date
and (ii) the denominator of which is the aggregate Purchase Price (as defined in
the Securities Purchase Agreement).

    (o)        "Installment Amount" means with respect to any Installment Date,
the lesser of (A) $134,615 and (B) the Principal amount under this Debenture as
of such Installment Date, as any such Installment Amount may be reduced pursuant
to the terms of this Debenture, whether upon conversion, redemption or
otherwise, together with, in each case the sum of any accrued and unpaid
Interest with respect to such Principal amount.  In the event the Holder shall
sell or otherwise transfer any portion of this Debenture, the transferee shall
be allocated a pro rata portion of the each unpaid Installment Amount hereunder.
    (p)        "Installment Date" means the earlier of (i) the first Business
Day of the calendar month in which the Underlying Shares Registration Statement
shall have been declared effective by the Commission; and (ii) the first
Business Day on or after September 1, 2007 (the earliest such date being the
“First Installment Date”, and the first Business Day of each successive calendar
month after the First Installment Date.  
    (q)        "Installment Volume Limitation" means 15% of the aggregate dollar
trading volume (as reported on Bloomberg) of the Common Stock on the Principal
Market over the fifteen (15) consecutive Trading Day period ending on the
Trading Day immediately preceding the applicable Installment Notice Date.
    (r)        “Options” means any rights, warrants or options to subscribe for
or purchase shares of Common Stock or Convertible Securities.
    (s)        “Original Issue Date” means the date of the first issuance of
this Debenture regardless of the number of transfers and regardless of the
number of instruments, which may be issued to evidence such Debenture.
    (t)         “Person” means a corporation, an association, a partnership,
organization, a business, an individual, a government or political subdivision
thereof or a governmental agency.
    (u)        “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
    (v)        “Securities Purchase Agreement” means the Securities Purchase
Agreement dated May ___, 2007 by and among the Company and the Buyers listed on
Schedule I attached thereto. 
    (w)       “Trading Day” means a day on which the shares of Common Stock are
quoted on the OTCBB or quoted or traded on such Primary Market on which the
shares of Common Stock are then quoted or listed; provided, that in the event
that the shares of Common Stock are not listed or quoted, then Trading Day shall
mean a Business Day.
20

--------------------------------------------------------------------------------


 
    (x)        “Transaction Documents” means the Securities Purchase Agreement
or any other agreement delivered in connection with the Securities Purchase
Agreement, including, without limitation, the Security Agreement, the Security
Documents, the Irrevocable Transfer Agent Instructions, and the Registration
Rights Agreement.

    (y)        “Underlying Shares” means the shares of Common Stock issuable
upon conversion of this Debenture or as payment of interest in accordance with
the terms hereof.
    (z)        “Underlying Shares Registration Statement” means a registration
statement meeting the requirements set forth in the Registration Rights
Agreement, covering among other things the resale of the Underlying Shares and
naming the Holder as a “selling stockholder” thereunder.
    (aa)      "Volume Weighted Average Price" means, for any security as of any
date, the daily dollar volume-weighted average price for such security on the
Primary Market as reported by Bloomberg through its “Historical Prices – Px
Table with Average Daily Volume” functions, or, if no dollar volume-weighted
average price is reported for such security by Bloomberg, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the "pink sheets" by Pink Sheets LLC. 
    (bb)      "Warrants" has the meaning ascribed to such term in the Securities
Purchase Agreement, and shall include all warrants issued in exchange therefor
or replacement thereof.
                                                            [Signature Page
Follows]
21

--------------------------------------------------------------------------------


 

 
IN WITNESS WHEREOF, the Company has caused this Secured Convertible Debenture to
be duly executed by a duly authorized officer as of the date set forth above.
 
 
COMPANY:
 
UNICORP, INC.
 
 
 
By:       /s/  Carl A. Chse___    
 
Name:  Carl A. Chase
 
Title:     Chief Financial Officer
 
 

 
 
22

--------------------------------------------------------------------------------



 
                                                            EXHIBIT I
                                                        CONVERSION NOTICE
                                            (To be executed by the Holder in
order to Convert the Debenture)
 
TO:

 
    The undersigned hereby irrevocably elects to convert
$                                                  of the principal amount of
Debenture No. UCPI-1-1 into Shares of Common Stock of UNICORP, INC., according
to the conditions stated therein, as of the Conversion Date written below.
Conversion Date:
                                                                                               
Conversion Amount to be converted:
$                                                                                             
Conversion Price:
$                                                                                             
Number of shares of Common Stock to be issued:
                                                                                               
Amount of Debenture Unconverted:
$                                                                                             
 
 
  
 
 
Please issue the shares of Common Stock in the following name and to the
following address:
Issue to:
           
           
           
           
                                   
 
 
Authorized Signature:
                                                                                               
Name:
                                                                                               
Title:
                                                                                               
Broker DTC Participant Code:
           
Account Number:
           



